Exhibit 10.1 Robert F. Hussey Chief Executive Officer rhussey@hipcricket.com Office: 646.376.7794 Mobile: 516.313.7205 January 18, 2013 VIA EMAIL Ms. Robbee Minicola Subject: Membership on the Board of Directors of Augme Technologies, Inc. Dear Robbee: I am pleased to inform you that the Board of Directors of Augme Technologies, Inc. (the “Board”) voted unanimously to approve your appointment to the Board effective January 21, 2013. As discussed, in addition to your general duties as a member of the Board, you will make reasonable efforts to assist in operational review, business related introductions, financial related matters, mergers & acquisitions and general corporate advice. The Board also approved the following compensation package: ● You will receive a warrant grant of 300,000 unregistered warrants of common stock of the Company at an exercise price of is not less than the closing price for Company stock on the date of Board approval of your appointment to the Board, which warrants will vest 1/36th per month with a term of five (5) years, per the terms and conditions of the Company’s Warrant agreement (which agreement includes accelerated vesting upon a Change in Control of the Company). ● In the event of a Transaction that closes while you are a member of the Board or during the six-month period following your removal from the Board, the Company shall compensate you in the event of a Transaction that closes while you are a member of the Board or during the six-month period following your removal from the Board: (a) you will receive a flat fee equal to one percent (1%) of the Aggregate Consideration of the net receivable by the Company or the Company's shareholders exclusive of any associated costs or related expenses in connection with such Transaction (the “Transaction Fee”) over and above [$75,000,000]. For purposes of the previous sentence, (i) "Transaction" shall mean any transaction or related series or combination of transactions whereby, directly or indirectly, control of the Company or all or substantially all of the Company's business or assets is acquired in a sale or exchange of stock, merger, consolidation or other business combination, sale or exclusive license of assets or similar transaction(s); and (ii) "Aggregate Consideration" shall mean (a) the amount of all consideration (whether in the form of cash, securities, or other property) directly or indirectly received or receivable by the Company or its shareholders in any Transaction, including any amounts committed by any party to a Transaction to be paid to the Company after any closing date (provided that the Transaction Fee shall not be payable unless and until such time as such committed, conditioned or contingent consideration is actually received by the Company) plus (b) options, warrants or other securities conferring the option to invest additional capital by any party to a Transaction (provided that the Transaction Fee shall not be payable unless and until such time as such options, warrants or other securities result in consideration actually being received by the Company), plus (c) without duplication, the total amount of indebtedness assumed by, repaid, refinanced or otherwise transferred (or any commitment to do so) in connection with a Transaction. ● You will be entitled to reimbursement for reasonable out of pocket expenses related to your service for the Board, subject to the terms and conditions of the Company’s expense reimbursement policies, including the requirement that you provide an appropriate receipt for each expenditure for which reimbursement is sought. * * * This is an important time in the life of the Company and we hope you chose to accept this appointment. Very truly yours, /s/ Robert F. Hussey Robert F. Hussey Chief Executive Officer Augme Technologies, Inc. ACCEPTED BY: /s/ Robbee Minicola Robbee Minicola cc: Board of Directors, Augme Technologies, Inc.
